Exhibit 10y

*Confidential Treatment Requested

 

 

AMENDED AND RESTATED

TERRITORY B PRODUCT KNOW-HOW LICENSE AGREEMENT

among

SANOFI

BRISTOL-MYERS SQUIBB COMPANY

and

BRISTOL-MYERS SQUIBB SANOFI PHARMACEUTICALS HOLDING PARTNERSHIP

dated as of January 1, 2013

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS   

1.1

 

Defined Terms

     2   

1.2

 

Additional Defined Terms

     4    ARTICLE 2    GRANT OF LICENSE   

2.1

 

License Grant

     5   

2.2

 

No Transfer

     5   

2.3

 

No Implicit Rights

     6   

2.4

 

Corporate Name Authorization

     6   

2.5

 

Goodwill

     6   

2.6

 

Improvements

     6   

2.7

 

Original License

     6    ARTICLE 3    SUB-LICENSE   

3.1

 

General Sub-License

     6   

3.2

 

Sub-License for Alliance Agreements

     6   

3.3

 

Termination of Sub-License

     7    ARTICLE 4    CONSIDERATION   

4.1

 

Development Royalty

     7   

4.2

 

Payment

     7   

4.3

 

Method of Payment

     7   

4.4

 

Records

     7   

4.5

 

Payment Reports

     7   

4.6

 

Taxes

     8    ARTICLE 5    LICENSE STEERING COMMITTEE   

5.1

 

License Steering Committee

     8   

5.2

 

License Functional Committees

     8   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

i



--------------------------------------------------------------------------------

5.3

 

Committee Composition and Decision Making

     9   

5.4

 

Committee Dispute Resolution

     9   

5.5

 

Delegation

     9    ARTICLE 6    NEW INDICATION OR LINE EXTENSION    SOLE RISK SCENARIO   

6.1

 

Sole Development

     9   

6.2

 

Commercialization of Resulting Products

     10   

6.3

 

[*]

     10   

6.4

 

Election to Participate in Development

     10   

6.5

 

Period of Exclusivity

     10   

6.6

 

Safety and Other Problems

     11    ARTICLE 7    TERM; TERMINATION   

7.1

 

Term; Termination

     11   

7.2

 

Consequences of Termination

     12    ARTICLE 8    CONFIDENTIALITY    ARTICLE 9    MISCELLANEOUS   

9.1

 

Notices

     13   

9.2

 

Governing Law

     15   

9.3

 

Dispute Resolution

     15   

9.4

 

Specific Performance

     16   

9.5

 

No Third Party Beneficiaries

     16   

9.6

 

Assignment

     16   

9.7

 

Severability

     17   

9.8

 

Waivers and Amendments

     17   

9.9

 

Headings

     17   

9.10

 

Entire Agreement

     17   

9.11

 

No Partnership or Joint Venture

     17   

9.12

 

Governing Language

     18   

9.13

 

Counterparts

     18   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TERRITORY B PRODUCT KNOW-HOW LICENSE AGREEMENT (this
“Agreement”) dated as of January 1, 2013 is hereby made by and among:

Sanofi, a société anonyme organized and existing under the laws of the French
Republic (“Sanofi”);

Bristol-Myers Squibb Company, a corporation organized and existing under the
laws of the State of Delaware, United States of America (“BMS”); and

Bristol-Myers Squibb Sanofi Pharmaceuticals Holding Partnership, a Delaware
partnership (the “Partnership” and, together with Sanofi and BMS, the “Parties”
and, individually, each a “Party”).

W I T N E S S E T H:

WHEREAS, Sanofi previously discovered and patented a new chemical entity, known
as SR 25990C with the international non-proprietary name Clopidogrel
Hydrogenosulphate (“Clopidogrel”);

WHEREAS, Sanofi, BMS and Sterling Winthrop Inc., a Delaware corporation
(“Sterling”) entered into a Development Agreement dated July 29, 1993 (the
“Development Agreement”) for, among other things, the development of
Clopidogrel;

WHEREAS, pursuant to an Amended and Restated Asset Purchase Agreement dated as
of September 30, 1994 among Eastman Kodak Company, Sanofi and Sterling, Sanofi
acquired certain assets, and assumed certain obligations, of the ethical
pharmaceutical business of Sterling, including the rights and obligations of
Sterling under the Development Agreement;

WHEREAS, Sanofi and BMS have entered into a Territory B Alliance Support
Agreement dated as of January 1, 1997, as amended as of the date hereof (the
“Alliance Support Agreement”) and have formed through their indirect wholly
owned subsidiaries the Partnership pursuant to the partnership agreement dated
as of January 1, 1997, as amended as of the date hereof (the “Partnership
Agreement”) for, among other things, the commercialization of the Products in
certain territories, including Territory B (as such terms are defined herein);

WHEREAS, Sanofi and the Partnership have entered into a Clopidogrel Intellectual
Property License and Supply Agreement, dated as of January 1, 1997 and amended
and restated as of the date hereof, pursuant to which Sanofi granted a license
to the Partnership to use certain patents, trademarks and know-how for the
commercialization of the Products in certain territories, including Territory B,
that neither were developed with nor are owned by BMS;

WHEREAS, Sanofi and BMS have developed certain know-how under the Development
Agreement for the commercialization of the Products in certain territories,
including Territory B and, as a result, each has an undivided one-half direct
ownership interest in the Developed Know-How (as such term is defined herein);

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

WHEREAS, Sanofi, BMS and the Partnership have entered into a Product Know-How
License Agreement dated as of January 1, 1997 (the “Original License”), pursuant
to which Sanofi and BMS have granted to the Partnership a license under the
Developed Know-How for the commercialization of the Products in certain
territories, including Territory B;

WHEREAS, the Partnership has been commercializing Products in Territory B since
that date;

WHEREAS, pursuant to the Master Restructuring Agreement (the “Definitive
Agreement”), dated as of September 27, 2012, by and between Sanofi and BMS,
Sanofi and BMS have agreed to simplify the overall governance, operating and
financial principles of their alliance with respect to the Products, other than
Clopidogrel in the United States (including Puerto Rico); and

WHEREAS, in connection with the transactions contemplated by the Definitive
Agreement, Sanofi and BMS have agreed to, among other things, amend and restate
the Original License on the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions set forth herein, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Sanofi, the definition of Affiliate shall exclude
L’Oréal, a société anonyme organized and existing under the laws of the French
Republic. For the purposes of this definition, “control” shall refer to (a) the
possession, directly or indirectly, of the power to direct the management or
policies of a Person or to veto any material decision relating to the management
or policies of a Person, in each case whether through the ownership of voting
securities, by contract or otherwise, (b) the beneficial ownership, directly or
indirectly, of securities (excluding general partnership interests) representing
at least 50% of the voting power of all outstanding voting securities of a
Person or (c) the beneficial ownership of at least 50% of the partnership
interests of a general partnership. The Parties confirm that each Co-Promotion
Entity (as defined in the Alliance Support Agreement) in Territory B shall be
considered to be an Affiliate of BMS.

“Alliance Agreements” has the meaning set forth in the Alliance Support
Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-2-



--------------------------------------------------------------------------------

“Alliance Strategic Committee” has the meaning set forth in the Alliance Support
Agreement.

“Clopidogrel Bulk” means the active substance chemical bulk containing
Clopidogrel.

“Clopidogrel Product” means the product or products having as an active
ingredient Clopidogrel or any salt, ester, metabolite or pro-drug thereof.

“Developed Know-How” means any and all technical data, information, material and
other know-how that relate to the formulation of the Products, including,
without limitation, any analytical methodology, chemical, toxicological,
pharmacological and clinical data, formulae, procedures, protocols, techniques
and results of experimentation and testing, developed by Sanofi and BMS under
the Development Agreement.

“Finance Committee” has the meaning set forth in the Alliance Support Agreement.

“fixed dose combination” means a pharmaceutical dosage form containing fixed
doses of more than one active ingredient in which all active ingredients are
present in a single tablet, capsule or other form and shall expressly exclude
so-called “co-packaging” in which separate drugs in separate dosage forms are
sold in a single unit or bundle.

“Fixed Dose Combination Product” means a fixed dose combination containing
Clopidogrel.

“Functional Committee” means any Alliance Functional Committee (as such term is
defined in the Alliance Support Agreement) or any License Functional Committee.

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Lead” means the right to initiate proposals and implement, or cause the
implementation of, recommendations and decisions.

“Line Extension” means, with respect to development conducted on or after the
date hereof, any new dosage or new form of administration of any Product.

“Marketing Entity” has the meaning set forth in the Partnership Agreement.

“Net Sales” means for any given period and with respect to any Product, the
gross amount invoiced in respect thereof by the Marketing Entities to any Person
(excluding any transfers between any Party and its Affiliates solely for
purposes of resale, promotional use or clinical trials), less (i) quantity
and/or cash discounts, allowances and/or rebates actually allowed or given,
(ii) freight, postage and shipping insurance expenses (if separately identified
in such

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-3-



--------------------------------------------------------------------------------

invoice), (iii) sales taxes directly related to the sale to the extent included
in the gross invoice price (but not including taxes assessed against the income
derived from such sale) and (iv) amounts repaid or credited on account of
rejections, outdating or the return of such Product.

“New Indication” means, with respect to development conducted on or after the
date hereof, any new therapeutic use or application of any Product.

“New IP Agreement” means the FDC Intellectual Property License Agreement between
Sanofi and BMS, dated as of the date hereof.

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, société par actions
simplifiée, limited liability company, joint venture, association, trust or
other entity or any government or any agency or political subdivision thereof,
as well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

“Product” means a Clopidogrel Product.

“Safety Problem” has the meaning set forth in the Alliance Support Agreement.

“Territory B” or the “United States” means any State or Commonwealth of the
United States of America, the District of Columbia, Puerto Rico, the U.S. Virgin
Islands, Guam, American Samoa and any other territory, possession or military
base of the United States of America.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

1.2 Additional Defined Terms. The following additional defined terms shall have
the meanings set forth in the sections of this Agreement listed below:

 

Defined Term

   Section Where Defined Agreement    Preamble Alliance Support Agreement   
Recitals BMS    Preamble Clopidogrel    Recitals Definitive Agreement   
Recitals Development Agreement    Recitals Development Committee    5.2
Development Royalty    4.1 Dispute    9.3(a) Dispute Resolution Notice    9.3(a)
ICC    9.3(b) License Functional Committees    5.2

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-4-



--------------------------------------------------------------------------------

Defined Term

   Section Where Defined License Steering Committee    5.1 License Strategic
Decisions    5.1 License Termination Date    7.2 Notices    9.1 Original License
   Recitals Other Party    6.1 Partnership Agreement    Recitals Partnership   
Preamble Party    Preamble Payment Report    4.2 Proposing Party    6.1 Sanofi
   Preamble Sterling    Recitals

ARTICLE 2

GRANT OF LICENSE

2.1 License Grant. Subject to the terms and conditions of this Agreement, Sanofi
and BMS each separately grant to the Partnership an exclusive license for the
term hereof in their respective undivided one-half direct ownership interest in
the Developed Know-How, and the Partnership hereby accepts, an exclusive license
for the term hereof under the Developed Know-How (i) to sell, offer for sale and
import, and, with respect to BMS as licensor only, to make and have made, the
Products in Territory B, and (ii) subject to Article 6 hereof, to develop
Products for Territory B, including, without limitation, New Indications and
Line Extensions thereof; provided, however, that the foregoing exclusivity shall
not apply to Sanofi and BMS to the extent of their respective rights (both
granted and retained) under the New IP Agreement with respect to Fixed Dose
Combination Products.

Subject to the occurrence of a change in exclusivity of supply under Section 4.3
of the Plavix Finished Product Supply Agreement between sanofi-aventis U.S. LLC,
as supplier, and the Partnership, as purchaser, dated as of the date hereof,
Sanofi hereby grants to the Partnership, subject to the terms and conditions of
this Agreement, an exclusive license under its undivided one-half direct
ownership interest in the Developed Know-How to manufacture and package, or have
manufactured and packaged, the Products for sale in Territory B, for the term
and to the extent needed to cover the period of exclusivity change.

2.2 No Transfer. The Partnership hereby acknowledges and agrees that this
Agreement does not, and shall not be deemed to, transfer any proprietary
ownership interest whatsoever to the Partnership in or to the Developed
Know-How. Nothing herein shall give the Partnership any right, title or interest
in or to any of the Developed Know-How, except the rights granted pursuant to
this Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-5-



--------------------------------------------------------------------------------

2.3 No Implicit Rights. All of the rights granted hereunder are explicitly
stated herein and nothing in this Agreement shall be construed to grant any
implied rights whatsoever to the Partnership in or to the Developed Know-How.

2.4 Corporate Name Authorization. The Partnership shall be permitted to use both
the Sanofi and BMS corporate names, on a [*] basis for the term hereof, solely
(i) as part of its corporate name and (ii) in connection with any promotional,
advertising or marketing necessary or desirable for the commercialization of the
Products in Territory B in accordance with this Agreement and the Alliance
Support Agreement. The grant of rights pursuant to this Section 2.4 shall
terminate upon the earlier of (i) the expiration or early termination of this
Agreement and (ii) the expiration or early termination of the Alliance Support
Agreement, provided that such termination shall not affect any continuing rights
to BMS’s corporate name(s) that Sanofi and its Affiliates may have pursuant to
Section 7.1 of the Definitive Agreement.

2.5 Goodwill. The Partnership hereby acknowledges that all goodwill connected
with the Sanofi and BMS corporate names shall inure to the benefit of Sanofi and
BMS, as the case may be, and the Partnership shall not take any action that may
be detrimental to such goodwill.

2.6 Improvements. Any new or useful invention, process or improvement,
patentable or unpatentable, relating to the formulation of any Product under the
Developed Know-How developed or acquired by the Partnership during the term
hereof, shall be the property of the Partnership which shall have all ownership
rights thereto, subject to Article 6 hereof.

2.7 Original License. The Parties hereby agree that all acts, omissions and
occurrences prior to the date hereof, and all rights and obligations of the
Parties with respect thereto, shall be governed by the terms of the Original
License prior to its amendment and restatement in accordance with the terms
hereof.

ARTICLE 3

SUB-LICENSE

3.1 General Sub-License. Except as permitted under Section 3.2 hereof, the
Partnership shall not, without the prior written consent of both Sanofi and BMS,
sub-license any of its rights and obligations under this Agreement; provided,
however, that if the representatives of Sanofi and BMS on any Functional
Committee, the Alliance Strategic Committee or the License Steering Committee,
consensually agree to sub-license any of the Partnership’s rights or obligations
hereunder, such agreement shall be deemed to be the consent of Sanofi and BMS
for the purposes of this Section 3.1. No such sub-license shall relieve the
Partnership of its obligations hereunder.

3.2 Sub-License for Alliance Agreements. The Partnership shall sub-license those
of its rights and obligations under this Agreement, to any Affiliate of Sanofi
or BMS that is a party to any Alliance Agreement, solely for the purposes of
permitting such Affiliate to perform its obligations under such Alliance
Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-6-



--------------------------------------------------------------------------------

3.3 Termination of Sub-License. Sanofi and BMS each shall have the right to
require the Partnership to terminate any sub-license of rights hereunder in the
event that the sub-licensee fails to comply in any material respect with, or
takes any action contrary to, the terms of such sub-license or any decision made
by any Functional Committee, the Alliance Strategic Committee or the License
Steering Committee, and such sub-licensee has failed to remedy such
non-compliance within thirty (30) days from its receipt of written notice
thereof from Sanofi, BMS or the Partnership.

ARTICLE 4

CONSIDERATION

4.1 Development Royalty. In consideration of the rights and licenses granted
hereunder, the Partnership shall pay, or shall cause to be paid, for the term of
this Agreement, as a development royalty (the “Development Royalty”) to [*], an
amount equal to [*] of Net Sales of Clopidogrel Products in Territory B.

4.2 Payment. For the term of this Agreement, the Partnership shall pay or cause
to be paid to each of Sanofi and BMS all amounts due hereunder on a quarterly
basis within sixty (60) days of the end of each calendar quarter. Each such
payment shall be accompanied by an accurate statement of the amount of Net Sales
of the Products in Territory B during such calendar quarter and the calculation
of all payments to be made to each of Sanofi and BMS for such calendar quarter
(each a “Payment Report”).

4.3 Method of Payment. (a) All payments to be made hereunder shall be made by
wire transfer in immediately available funds, and shall be made in US dollars to
the respective bank accounts of Sanofi and BMS as notified to the Partnership by
the relevant Party, unless the Parties agree to settle such payments through
other means.

4.4 Records. The Partnership shall maintain (i) books, records and accounts
which accurately and fairly reflect, in reasonable detail, the Net Sales of the
Products in Territory B and (ii) an adequate system of internal accounting
controls. All books, records and accounts referred to in clause (i) above shall
be maintained for not less than [*], or for such longer period if and as
required by applicable law, following the date of the sales constituting the Net
Sales and shall be made available for reasonable review upon request by Sanofi
and/or BMS.

4.5 Payment Reports. (a) At the request of Sanofi, the Partnership shall, and
shall if applicable cause its sub-licensees to, permit Sanofi or an independent,
certified public accountant not having any significant relation to either BMS or
Sanofi, as appointed by Sanofi, at reasonable times and upon reasonable notice,
to examine the books and records of the Partnership as may be necessary to
(i) determine, with respect to any calendar quarter ending not more than [*]
prior to the related request, the correctness of any Payment Report or payment
made under this Agreement or any Alliance Agreement or (ii) obtain information
as to the

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-7-



--------------------------------------------------------------------------------

amount payable for any such calendar quarter in the case of failure on the part
of the Partnership to report or pay pursuant to this Agreement or on the part of
any party to any Alliance Agreement; provided, however, that Sanofi shall not
have the right to make such audit request more than once every [*]. The results
of any such audit shall be promptly made available to BMS, Sanofi and the
Partnership.

(b) Sanofi shall bear the full cost and expense of any such audit, unless such
audit discloses that the amount due to Sanofi is more than the amount paid by
[*] of the amount due, in which case BMS shall bear the full cost and expense of
such audit.

(c) The determination by an independent, certified public accountant pursuant to
this Section 4.5 as to the amount due and payable by the Partnership shall be
conclusive and binding on the Parties hereto.

4.6 Taxes. All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
in Territory B with respect to such payments. In the event the Partnership is
required under applicable law to withhold any tax to the revenue authorities in
any country in Territory B regarding any payment to Sanofi and/or BMS, the
amount of such tax shall be deducted by the Partnership and paid to the relevant
revenue authority, and the Partnership shall notify the relevant Party thereof
and shall promptly furnish to such Party all copies of any tax certificate or
other documentation evidencing such withholding. In the event that any such tax
shall subsequently be found to be due, payment of such tax shall be the
responsibility of Sanofi or BMS, as the case may be.

ARTICLE 5

LICENSE STEERING COMMITTEE

5.1 License Steering Committee. In order to ensure the proper use of the
Developed Know-How by the Partnership for the commercialization and further
development of the Products, Sanofi and BMS shall be represented by a License
Steering Committee (the “License Steering Committee”), which shall be
responsible for the following (collectively, the “License Strategic Decisions”):

(i) overseeing the commercialization of the Products in Territory B and taking
decisions on any operational disagreements;

(ii) approving the annual operating budget for Territory B and any requests for
New Indications and Line Extensions; and

(iii) overall pricing guidelines and any exceptions to the same.

5.2 License Functional Committees. The License Steering Committee may establish,
at its discretion, functional committees (the “License Functional Committees”)
as needed to manage the conduct of the ongoing business in Territory B and
exchange of necessary information between BMS and Sanofi, including a
development committee (“Development Committee”).

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-8-



--------------------------------------------------------------------------------

5.3 Committee Composition and Decision Making. The License Steering Committee
shall at all times consist of six (6) representatives, three (3) of whom shall
represent Sanofi and three (3) of whom shall represent BMS. The representatives
of Sanofi shall be the persons serving from time to time as the (i) VP – General
Therapeutics – North America, (ii) Vice President and Chief Financial Officer –
North America, and (iii) Vice President, Alliance Management, Sanofi. The
representatives of BMS shall be the persons serving from to time as the
(i) Senior Vice President – CV/Met, (ii) Vice President – U.S. Finance, and
(iii) Head of Global Alliances. If any such position has been modified or
eliminated, the Party so affected shall appoint an individual whose position is
substantially similar to the position so modified or eliminated. The License
Steering Committee shall have the sole power, by a consensus of the
representatives of Sanofi and BMS, to make any and all License Strategic
Decisions and to resolve any deadlock or conflict arising among or within the
License Functional Committees that has not been resolved pursuant to the
Alliance Support Agreement.

5.4 Committee Dispute Resolution. All disputes arising within the License
Steering Committee shall be resolved pursuant to Section 3.06 of the Alliance
Support Agreement; provided, however, that if agreement cannot be reached with
respect to the [*] for any fiscal year pursuant to Section 3.06 of the Alliance
Support Agreement, the [*] for the previous fiscal year shall carry over to the
next fiscal year, until the [*] for the next fiscal year shall have been
approved.

5.5 Delegation. The License Steering Committee may, by a consensus of the
representatives of Sanofi and BMS thereon, expressly and by written resolution
establish any other functional committee and delegate its powers to such newly
established functional committee and/or to any then existing License Functional
Committee on such terms as it deems appropriate.

ARTICLE 6

NEW INDICATION OR LINE EXTENSION

SOLE RISK SCENARIO

6.1 Sole Development. If either Sanofi or BMS wishes to pursue the development
of any New Indication or Line Extension, such Party (the “Proposing Party”)
shall propose such development to the other Party (the “Other Party”) in the
context of the Development Committee. If the Other Party decides not to pursue
such development, as evidenced by its negative vote in the Development Committee
with respect to such development and irrespective of whether such Party has the
Lead for the Product with respect to which such development is proposed, then
the Development Committee shall submit such proposal to the License Steering
Committee, which shall decide whether the Proposing Party may proceed alone with
such development. If the License Steering Committee agrees to permit such sole
development, the Proposing Party shall be entitled to undertake such development
at its sole cost and expense.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-9-



--------------------------------------------------------------------------------

6.2 Commercialization of Resulting Products. If the Proposing Party proceeds
alone with such development pursuant to Section 6.1 hereof, the Proposing Party
and the Other Party shall, and shall cause their respective Affiliates to, grant
the rights for the development of such New Indication or Line Extension, as the
case may be, to the Proposing Party (with the right to sub-license to its
Affiliates with the consent of the Other Party (which such consent shall not be
unreasonably withheld)) solely for the purposes of pursuing such development in
accordance with the terms of this Agreement. In the event the Proposing Party
successfully develops such New Indication or Line Extension, the Proposing Party
hereby acknowledges and agrees that (i) pursuant to Section 2.1 hereof, solely
the Partnership shall have the right to commercialize such New Indication or
Line Extension in Territory B, subject to BMS and Sanofi’s respective rights
under the New IP Agreement with respect to Fixed Dose Combination Products and
(ii) such commercialization shall be fully subject to and performed in
accordance with the decisions and recommendations of the Alliance Strategic
Committee, the License Steering Committee and the Functional Committees in
accordance with this Agreement and the Alliance Support Agreement.

6.3 [*] In the event of such sole development, the Proposing Party shall be
entitled to receive an [*] for such development equal to [*] which shall be [*]
payable to such Party pursuant to Article 4 hereof. In the event that the
Finance Committee cannot agree upon a method of [*], including the [*] payable
under Section [*] hereof, the Proposing Party and the Other Party shall [*]. The
[*], and the fees and expenses of [*] shall be [*].

6.4 Election to Participate in Development. The Other Party may reverse its
election not to pursue such development, by Notice to the Proposing Party, at
any time prior to the registration of such New Indication or Line Extension in
the first country in Territory B in which registration is made, subject to the
reimbursement of [*] of all [*] incurred by the Proposing Party with respect to
such New Indication or Line Extension as of the date on which such Notice is
made. In the event of such reimbursement, the Proposing Party and the Other
Party shall thereafter share [*] incurred after the date on which such Notice is
made with respect to such development, and [*] set forth in Section [*] hereof
shall be [*] by [*], from [*] to [*] of Net Sales of the Product in Territory B
[*]; provided, however, that only the Proposing Party shall be entitled to [*].

6.5 Period of Exclusivity. If the development undertaken by the Proposing Party
results in (i) an additional period of legal and de facto exclusivity for the
Product as a whole or (ii) the issuance of a new patent for such New Indication
or Line Extension developed through such development resulting in legal and de
facto exclusivity for such New Indication or Line Extension, then the Proposing
Party also shall be entitled to a [*] for additional development determined by
the Finance Committee, which shall not be less than [*] nor more than [*] of Net
Sales of the Product in Territory B attributable to the New Indication or Line
Extension. [*] shall be payable in accordance with Article 4 hereof (x) after
the date legal or de facto exclusivity of such Product would otherwise have
ended until the date on which the legal or de facto exclusivity obtained as a
result of the sole development terminates (whichever terminates first), in the
case referred to in clause (i) above, and (y) during the life of the relevant
patent, in the case referred to in clause (ii) above. This [*] shall not exceed
[*] of Net Sales of the Product in Territory B, even if the conditions in both
clauses (i) and (ii) above are satisfied, and shall not be reduced even if the
Other Party exercises its right under Section 6.4 hereof to reverse its election
not to participate in such development.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-10-



--------------------------------------------------------------------------------

6.6 Safety and Other Problems. Notwithstanding anything to the contrary in this
Article 6 or in Section 7.05(b) of the Alliance Support Agreement, if either
Sanofi or BMS determines that the development of a New Indication or Line
Extension should be suspended for a safety reason that it believes in good faith
justifies such suspension, or reasonably believes that such development would
have a material adverse effect on the overall development of Clopidogrel, or the
overall commercial viability of the resulting Product(s), such Party shall have
the unilateral right to veto the development by the other Party of such New
Indication or Line Extension.

ARTICLE 7

TERM; TERMINATION

7.1 Term; Termination. (a) The term of this Agreement shall commence on the date
hereof and shall expire on December [*], 2019. Thereafter, the term of this
Agreement may be renewed for successive three-year terms by the mutual agreement
of the Parties no later than 24 months prior to the expiration of the term then
in effect.

(b) Notwithstanding the foregoing, this Agreement shall automatically expire
upon the earlier of (i) the termination by both Parties of the commercialization
of the Product in Territory B as the result of a Safety Problem pursuant to
Section 7.04(iii) of the Alliance Support Agreement and (ii) the exercise by BMS
of the special put option pursuant to Section 7.08 of the Alliance Support
Agreement.

(c) The Parties may cause the early termination of this Agreement by the mutual
written consent of each of the Parties.

(d) Either Sanofi or BMS shall have the right to declare termination of this
Agreement upon Notice to the other Parties, following the first to occur of:

(i) such other Party shall have (A) voluntarily commenced any proceeding or
filed any petition seeking relief under Title 11 of the United States Code, Book
VI of the French Commercial Code (legislative part as well as regulatory part)
or any other bankruptcy, insolvency or similar law of the United States, any
state thereof, the French Republic or any other applicable jurisdiction,
(B) applied for or consented to the appointment of a receiver, trustee,
custodian, sequestrator, conciliator, administrator or similar official for it
or for all or substantially all of its property, (C) filed an answer admitting
the material allegations of a petition filed against or in respect of it in any
such proceeding, (D) made a general assignment for the benefit of creditors of
all or substantially all of its assets, (E) become unable generally, or admitted
in writing its inability to, pay all or substantially all of its debts as they
become due or (F) taken corporate action for the purpose of effecting any of the
foregoing; or

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-11-



--------------------------------------------------------------------------------

(ii) an involuntary proceeding shall have been commenced or any involuntary
petition shall have been filed in a court of competent jurisdiction seeking
(A) relief in respect of such other Party, or of its property, under Title 11 of
the United States Code, Book VI of the French Commercial Code (legislative part
as well as regulatory part) or any other bankruptcy, insolvency or similar law
of the United States, any state thereof, the French Republic or any other
applicable jurisdiction, (B) the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for such other
Party or for all or substantially all of its property or (C) the winding-up or
liquidation of such other Party; and such proceeding or petition shall have
continued undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall have continued unstayed and in effect for
thirty (30) days.

7.2 Consequences of Termination. (a) Upon the expiration or early termination of
this Agreement pursuant to Section 7.1 hereof (the “License Termination Date”):

(i) the terms and conditions of Section 7.07 of the Alliance Support Agreement
shall apply, except in the event of early termination pursuant to Section 7.1(b)
hereof;

(ii) the Partnership shall cease, and shall cause each sub-licensee (if any) to
cease, all activities related to the Developed Know-How; and

(iii) the Partnership shall pay in full all amounts due to Sanofi and/or BMS
hereunder within ten (10) days after the final determination of Net Sales for
such period, including the License Termination Date, pursuant to Sections 4.2,
4.3 and 4.5 hereof which shall survive until the full payment of all amounts
under this clause (iii).

(b) In the event of the termination of the commercialization of the Products
throughout Territory B pursuant to Section 7.04 of the Alliance Support
Agreement (other than a bilateral termination of such Product as the result of a
Safety Problem), the provisions of Section 7.2(a)(ii)-(iii) hereof shall apply,
mutatis mutandis, with respect to such Product.

(c) In the event of the termination of the commercialization of the Products in
any country of Territory B pursuant to Section 7.02 of the Alliance Support
Agreement:

(i) the terms and conditions of Section 7.2(a)(ii)-(iii) hereof shall apply,
mutatis mutandis, with respect to such country; and

(ii) all rights and licenses granted by Sanofi and BMS hereunder with respect to
such country shall revert to Sanofi and BMS, respectively, subject to
Section 7.03 of the Alliance Support Agreement.

(d) Expiration or early termination of this Agreement pursuant to this Article 7
shall be without prejudice to any rights which shall have accrued to the benefit
of any Party prior to such expiration or termination. Such expiration or
termination shall not relieve any

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-12-



--------------------------------------------------------------------------------

Party from its obligations which are expressly indicated to survive the
expiration or termination of this Agreement. All of the Parties’ rights and
obligations under this subclause (d) and under Sections 4.4, 4.5, 4.6, 7.2 and
9.2 through 9.4 and Article 8 hereof shall survive such expiration or
termination for the applicable period.

ARTICLE 8

CONFIDENTIALITY

All of the data, material and information exchanged by the Parties hereunder or
related hereto (including, without limitation, the Developed Know-How) shall be
subject to the confidentiality provisions of the Alliance Support Agreement as
set forth in Section 5.03 thereof.

ARTICLE 9

MISCELLANEOUS

9.1 Notices. All notices, requests or other communications hereunder
(collectively, “Notices”) shall be in writing, shall be in the English language,
and shall be given or made by delivery in person, by courier service, by
facsimile (with receipt confirmed) or by registered or certified mail (return
receipt requested, with postage prepaid) to the respective Parties at the
following addresses:

If to Sanofi, to:

Sanofi

54 rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

with a copy to:

Weil Gotshal & Manges

767 Fifth Avenue

New York NY 10153

Attention: [omitted]

Facsimile: 212 310 8007

If to BMS, to:

Bristol-Myers Squibb Company

P.O. Box 4000

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-13-



--------------------------------------------------------------------------------

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Vice President and Associate General Counsel, Transactional Practice
Group

Facsimile: (1-609) 252-7680

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007 USA

Attention: [omitted]

Facsimile: (1-212) 230-8888

If to the Partnership, to:

Bristol-Myers Squibb Sanofi Pharmaceuticals Holding Partnership

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000, USA

Attention: Vice President and Associate General Counsel, Transactional Practice
Group

Facsimile: (1-609) 252-7680

with a copy to each of:

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807 USA

Attention: [omitted]

Facsimile: (908) 981-5705

[omitted]

General Counsel, North America

sanofi-aventis U.S. LLC

55 Corporate Drive

Bridgewater, NJ 08807

Fax: (908) 981-7833

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-14-



--------------------------------------------------------------------------------

and:

Sanofi

54 rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

or to such other address or facsimile number as hereafter shall be furnished as
provided in this Section 9.1 by any Party hereto to the other Parties hereto.
All Notices given to any Party in accordance with this Section 9.1 shall be
deemed to have been given on the date of receipt if delivered by hand or
overnight courier service or sent by facsimile, or on the date ten (10) business
days after dispatch by certified or registered mail (postage prepaid) if mailed.

9.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
without regard to the choice of law principles that might otherwise be applied
in such jurisdiction.

9.3 Dispute Resolution.

(a) Negotiation and Notice. In the event of any dispute, claim, controversy or
disagreement (each, a “Dispute”) arising out of, in connection with or relating
to this Agreement including any question regarding this Agreement’s existence,
validity or termination, the Parties shall first seek resolution of such Dispute
by negotiation between their respective senior management. Such negotiation
shall be deemed to commence upon the service by either Sanofi or BMS upon the
other of a written notice (a “Dispute Resolution Notice”) under this
Section 9.3(a).

(b) If a Dispute subject to negotiation under Section 9.3(a) is not finally
resolved within thirty (30) days following receipt by either Sanofi or BMS of a
Dispute Resolution Notice, the Dispute shall be finally resolved by arbitration
under the Rules of Arbitration of the International Chamber of Commerce (the
“ICC”). The arbitral tribunal shall be composed of three (3) arbitrators. Each
of Sanofi and BMS shall nominate one (1) arbitrator. The two (2) arbitrators so
nominated shall nominate the presiding arbitrator. If either Sanofi or BMS fails
to nominate an arbitrator in its Request for Arbitration or within thirty
(30) days of receiving written notice of the nomination of an arbitrator by the
other Party, such arbitrator shall be appointed by the ICC Court. If the two
(2) arbitrators to be nominated by Sanofi and BMS fail to agree upon a third
arbitrator within thirty (30) days of the nomination of the second arbitrator,
the third arbitrator shall be appointed by the ICC Court. The place of
arbitration shall

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-15-



--------------------------------------------------------------------------------

be Paris, France and the language of the arbitration shall be English.
Notwithstanding any provision to the contrary in the ICC Rules of Arbitration,
each Party shall bear its own costs and expenses relating to such arbitration
and all related proceedings, including fees for legal representation. Each Party
shall continue to perform its respective obligations under this Agreement and
this Agreement shall remain in effect while the Dispute is being resolved. The
Parties agree that any dispute arising out of or relating to this Agreement, the
Definitive Agreement, or the Settlement Agreement (including the China Opt-Out
Letter) or any Alliance Agreement (as such terms are defined in the Definitive
Agreement) shall be resolved in a single arbitration before the ICC, regardless
of how many parties or agreements are implicated, and specifically waive any
argument that a dispute arising out of or relating to this Agreement shall be
resolved in multiple arbitrations before the ICC.

9.4 Specific Performance.

(a) Each Party agrees that the Developed Know-How is unique, and each Party
hereby acknowledges and agrees that it and the other Party would be damaged
irreparably if any of the provisions of this Agreement are not performed in
accordance with their specific terms or otherwise are breached. Accordingly,
each Party shall be entitled to seek specific performance and/or interim relief,
and agrees that the arbitral tribunal constituted under Section 9.3(b) shall
have the power to order specific performance or grant provisional, interim, or
conservatory measures, including but not limited to provisional injunctive
relief. The Parties undertake to comply forthwith with any such provisional,
interim, or conservatory measures ordered by the arbitral tribunal and agree
that such measures may, to the extent not precluded by applicable law, be
enforceable as a final award in any court of competent jurisdiction. For the
avoidance of doubt, nothing in this provision shall prevent any Party from
seeking conservatory or interim measures, including, but not limited to,
temporary restraining orders or preliminary injunctions or their equivalent,
from any court of competent jurisdiction before the arbitral tribunal is
constituted under Section 9.3(b) or, thereafter, upon the order of the arbitral
tribunal.

9.5 No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties (including the partners of the Partnership,
each in its capacity as partner thereof) and permitted sub-licensees and
assigns, and nothing herein, express or implied, is intended to, or shall confer
upon, any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever.

9.6 Assignment.

(a) This Agreement may be assigned by a Party only to an Affiliate of Sanofi or
BMS in the event of a corporate reorganization (including an entity that becomes
an Affiliate in connection with such reorganization) involving the assumption of
all or substantially all of such Party’s marketing functions in Territory B by
such Affiliate, in which event the rights may be assigned and the obligations
may be delegated to such Affiliate.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-16-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in subclause (a) above,
this Agreement may be assigned, in whole or in part, by, or on behalf of, the
Partnership as a result of a termination event under either Section 7.04 or
Section 7.06 of the Alliance Support Agreement or as a result of the dissolution
of the Partnership (other than for a Safety Problem) and in any such event shall
be deemed to be amended and restated (i) to delete Sections 2.4, 2.5, 3.2 and
5.1-5.5 and Articles 6 and 8 hereof, as well as any reference to the Alliance
Support Agreement and (ii) to insert those terms and conditions that are then
customary in the pharmaceutical industry for an intellectual property license
agreement, including, without limitation, provisions for confidentiality,
indemnification and termination for material breach, as well as a diligence
requirement that the assignee shall use reasonable commercial efforts to
actively promote the Product(s) assigned (and the remedy for breach of such
diligence requirement shall be termination of such amended and restated
agreement).

9.7 Severability. If any term or other provision hereof is held to be invalid,
illegal or incapable of being enforced by applicable law or public policy, all
other terms and provisions hereof shall nevertheless remain in full force and
effect so long as the economic effect or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

9.8 Waivers and Amendments. No modification of or amendment to this Agreement
shall be valid unless in a writing signed by the Parties referring specifically
to this Agreement and stating the Parties’ intention to modify or amend the
same. Any waiver of any term or condition of this Agreement shall be in a
writing signed by the Party sought to be charged with such waiver referring
specifically to the term or condition to be waived, and no such waiver shall be
deemed to constitute the waiver of any other breach of the same or of any other
provision hereof.

9.9 Headings. All titles and captions contained in this Agreement are for the
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

9.10 Entire Agreement. This Agreement and the Alliance Support Agreement
constitute the entire agreement of the Parties with respect to the subject
matter contained herein and all prior agreements relative thereto which are not
contained herein are hereby terminated.

9.11 No Partnership or Joint Venture. This Agreement is not intended to create,
and nothing contained herein shall be construed to create an association, joint
venture, trust or partnership, or to impose a trust or partnership covenant,
obligation or liability on or with regard to the other Party. Each Party shall
be severally responsible for its own covenants, obligations and liabilities as
herein provided. Other than the Partnership: (i) no Party shall be under the
control of, or shall be deemed to control any other Party; (ii) no Party is the
legal representative, agent, joint venturer or employee of the other Party with
respect to this Agreement for any purpose whatsoever, and no Party shall have
the right or power to bind the

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-17-



--------------------------------------------------------------------------------

other Party; and (iii) no Party has the right or authority to assume or create
any obligations of any kind or to make any representation or warranty on behalf
of any other Party, whether express or implied, or to bind any other Party in
any respect whatsoever. The provisions of this Agreement are intended only for
the regulation of relations between the Parties. This Agreement is not intended
for the benefit of non-Party creditors, and no rights are granted to non-Party
creditors under this Agreement.

9.12 Governing Language. The Parties acknowledge that this Agreement may be
translated into the French language. The Parties agree that this English
language version shall in all respects be the controlling version of this
Agreement.

9.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.

 

SANOFI    

BRISTOL-MYERS SQUIBB SANOFI PHARMACEUTICALS HOLDING

PARTNERSHIP

By:  

/s/ T. Saugier

       

Name: T. Saugier

Title: Authorized representative

    Represented by: BRISTOL-MYERS SQUIBB COMPANY     BRISTOL-MYERS SQUIBB
INVESTCO, L.L.C. By:  

/s/ Katherine Kelly

    By:  

/s/ Katherine Kelly

 

Name: Katherine Kelly

Title: Assistant Secretary

     

Name: Katherine Kelly

Title: Secretary

      Witnessed by:       SANOFI-AVENTIS U.S. LLC       By:  

/s/ T. Saugier

       

Name: T. Saugier

Title: Authorized representative

[Signature Page to Amended and Restated Territory B Know-How License]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION